413 F.2d 1049
Keith P. AYERS, Appellant,v.Dr. P. J. CICCONE, Director, United States Medical Centerfor FederalPrisoners, Springfield, Missouri, Appellee.
No. 19538.
United States Court of Appeals Eighth Circuit.
June 30, 1969.

Keith P. Ayers, pro se.
Calvin K. Hamilton, U.S. Atty., and Frederick O. Griffin, Jr., Asst. U.S. Atty., Kansas City, Mo., for appellee.
Before MATTHES, GIBSON and BRIGHT, Circuit Judges.
PER CURIAM.


1
Appellant, a federal prisoner confined in the United States Medical Center for Federal Prisoners, Springfield, Mo., filed a petition for writ of habeas corpus on March 29, 1968.  He alleged in substance that he was being subjected to cruel and unusual punishment in that he was not being provided adequate medical attention for chronic osteomyelitis of the right foot and left leg from which he had been suffering for a number of years.


2
Chief Judge Becker, after full consideration of appellant's claims and the response to order to show cause filed by Dr. Ciccone, the Director of the Medical Center, found that appellant was not entitled to habeas relief and dismissed the petition without prejudice.  This appeal is from that order.


3
We are satisfied from our review of the record and the controlling authorities that Judge Becker reached the proper conclusion.  We therefore affirm on the basis of his soundly reasoned memorandum opinion reported at 300 F. Supp. 568 (W.D.Mo., October, 1968).


4
Subsequent to the submission of this appeal on May 16, 1969, appellant has informed us by letter that he is again being subjected to cruel and unusual punishment in that the prison authorities are refusing to furnish him adequate medical treatment.  Appellant also informs us that on May 23, 1969, he filed another habeas corpus petition in the United States District Court.


5
We treat appellant's letter as a petition for relief from this court and deny it because of the pendency of the petition above referred to in the district court.  We are confident that Judge Becker will give prompt attention to appellant's pending petition, will fully explore the matters complained of and will enter an appropriate judgment.